Title: To Thomas Jefferson from Peter Carr, 29 January 1803
From: Carr, Peter
To: Jefferson, Thomas


          
            Dear Sir
            Richmond. Janry. 29th. 1803
          
          This will be presented by Mr William Brockenbrough, who is on a visit to Washington for a few weeks. A member of the Executive Council of Virginia, you will find in him, a man of real talents, and very great worth. This will be a sufficient recommendation, to your civilities and attention. Your letter of the 21st. was duely received. I communicated the contents of it to Mr. Harvie, and he appeared to be perfectly satisfied. We passed yesterday a resolution Upon the subject of The Missisipi, with but one dissenting voice. Accept assurances of my sincere attachment—
          
            P: Carr
          
        